DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Paper Received: Amendment/Response dated 11/24/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41-48, 50, 118, 146-187 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ansell et al (WO 2015/199952 hereafter Ansell) in view of Bancel et al (WO 2013/151666 hereafter Bancell).
Ansell discloses a pharmaceutical composition comprising a lipid nanoparticles comprising a compound meeting the general structures of Formula I, l and II (abstract, page 3, lin. 10-25; page 27-42). The formulation comprises mRNA (page43, lin. 1-12). The formulation comprises neutral lipids and DSPC 
While disclose a composition comprising lipid nanoparticles and delivered mRNA along with structural, PEGylated and ionizable lipids, the reference is silent to the specific mRNA and the open reading frame for encoding lipoprotein lipase polypeptide. The use of these compounds are known in the art as seen in the Bancel patent.
Bancel discloses a pharmaceutical formulation comprising ionizable lipids nanoparticles, and mRNA that encodes LPL (abstract). The mRNA comprises an open reading frame encoding the LPL polypeptide [Table 3 Table 6). The lipid that encodes for SEG ID 1 of the instant claims is disclosed as SEQ IDS Nos 1138-1143 [Table 6].  The lipid nanoparticles are formed into pharmaceutical dosage forms including intravenous administration (page 323). The release kinetics of the dosage form are completely customizable, including single dose formulation (page 267-269, 326). The lipid formulation has the same components and can be delivered in the same way as the instant invention. It would have been obvious to include the mRNA compounds of the formulation into the similarly functioning formulation of Ansell as they solve the same problem.
Regarding the reduction of the patient's lipid levels, it is the position of the Examiner that such reductions in the patient's levels would be the result of the single dose intravenous formulation comprising the lipid nanoparticles and mRNA components. These components are present in the combination of the prior art and are prepared in the same manner, with fully optimizable formulations.
The Office does not have the facilities for examining and comparing applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same 
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable formulation useful in treating various metabolic conditions. It would have been obvious to include the programmable formulation of Bancel into the similarly functioning and structured formulation of Ansell as both formulations comprise similar components and solve the same problem. One of ordinary skill in the art would have been motivated to combine the prior art to form a stable intravenous formulation useful in treating metabolic conditions, including hyperlipidemia.
Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art does not render the claims obvious as the structures of the compounds in Ansell are too different.  However, Ansell Table 1, compounds 1 and 5 are similar in structure to compounds 71-73 of the instant claims.  The reference further discloses the same formulation with the same lipid compounds for the same purposes.  Barring evidence to the contrary, it remains the position of the Examiner that the Ansell formulation would provide sufficient suggestions that would render the instant claims obvious.  It would have been obvious to include the programmable formulation of Bancel into the similarly functioning and structured formulation of Ansell as both formulations comprise similar components and solve the same problem. One of ordinary skill in the art would have been motivated to combine the prior art to form a stable intravenous formulation useful in treating metabolic conditions, including hyperlipidemia.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618